Citation Nr: 1316396	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for thoracolumbar strain and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss of the right ear and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The Virtual VA file includes a September 2011 VA audiological examination report, which was not considered by the RO in the first instance in connection with the current petition to reopen the service connection claim for right ear hearing loss.  However, as the VA audiological report is the basis for reopening the Veteran's service connection claim for right ear hearing loss and the reopened claim is being remanded for further evidentiary development, there is no prejudice to the Veteran in proceeding with appellate review.      

On the April 2009 VA Form 9, the Veteran requested to be afforded with a Board hearing at the local RO and was scheduled for a February 2011 Travel Board hearing.  However, he later wrote that he did not want a Board hearing and asked that the scheduled hearing be cancelled.  See February 2011 VA Form 21-4138.  Thus, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e) (2012).  

The issue of whether the RO committed clear and unmistakable error (CUE) in the November 1969 rating decision denying service connection for right ear hearing loss and back injury residuals has been raised by the record.  See May 2013 Informal Hearing Presentation (IHP).  Although the representative has asked that the Board remand, rather than refer, the CUE claim, the Board does not have the authority to do so.  The issue of whether CUE was committed in the November 1969 rating decision was first raised by the representative in the May 2013 IHP and has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over the matter.  38 C.F.R. §§ 20.101, 20.200 (2012).  The newly raised claim for CUE is not inextricably intertwined with the Veteran's petitions to reopen the previously denied service connection claims for thoracolumbar strain and right ear hearing loss so as to preclude adjudication of those claims, which are the only issues that have been procedurally prepared for appellate review.  There is no prejudice to the Veteran in proceeding with appellate review at this time.  Therefore, in consideration of the foregoing, the Board finds that the CUE issue is properly REFERRED, not remanded, to the AOJ for appropriate action.  

The reopened service connection claims for thoracolumbar strain and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the November 1969 rating decision, the RO denied the Veteran's service connection claim for residuals of a back injury, on the basis that lumbosacral strain was not found on examination.  The RO also denied service connection for right ear hearing loss, on the basis that no right ear hearing loss was shown at service separation.     

2.  The Veteran did not appeal the November 1969 RO rating decision after being notified of his appellate rights, and the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  

3.  Evidence received since the November 1969 rating decision relates to a previously unestablished fact necessary to substantiate the claims for service connection of thoracolumbar strain and right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The November 1969 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for thoracolumbar strain is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2012).

3.  New and material evidence has been received, and the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

For reasons explained below, the Board finds the Veteran's service connection claims for thoracolumbar strain and right ear hearing loss to be reopened by way of the submission of new and material evidence.  The reopened claims are being remanded for further evidentiary development.  In consideration of the foregoing, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA are rendered moot.      



New and Material Evidence Analysis

In this case, the Veteran seeks to reopen previously denied claims of service connection for thoracolumbar strain (previously adjudicated as residuals of a back injury) and right ear hearing loss.  The claims were originally denied in a November 1969 rating decision, and the Veteran did not initiate an appeal of the decision.  The current claims are grounded upon the same factual bases as the claims previously denied in the November 1969 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as petitions to reopen previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

For reasons explained below, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable to the Veteran's claims.  Thus, the Board finds that the November 1969 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

In November 2007, the Veteran requested to reopen his previously denied service connection claims.  Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Thoracolumbar Strain 

In the November 1969 rating decision, the RO denied the Veteran's service connection claim for back injury residuals.  The RO considered the Veteran's May 1968 complaint of back pain from lifting a heavy object, as well as the allegation of low back strain at separation from active service, but noted that the Veteran was given a "1" profile at service separation and the VA medical examination of the lumbosacral spine was normal.  The pertinent evidence of record at the time of the November 1969 rating decision included the Veteran's service treatment records, the DD Form 214, the July 1969 VA Form 21-526e, and the October 1969 VA medical examination report.   

The Board has reviewed the evidence received since the November 1969 rating decision and finds that it qualifies as new and material evidence to warrant reopening the Veteran's previously denied claim for thoracolumbar strain (previously adjudicated as residuals of a back injury).  Specifically, in a February 2011 statement, the Veteran wrote that he first injured his back around January 2, 1968 when a rocket-propelled grenade (RPG) landed near a personnel carrier on which he was riding during the Tet Offensive.  He noted that the blast blew him into a trash dump seven or eight feet deep causing injury to his back.  Although the RO previously considered service medical evidence showing back pain after lifting a man in May 1968 and the notation of low back strain at the service separation examination when it rendered the November 1969 rating decision denying the claim, the Veteran has now provided an account of another back injury and specifically relates the occurrence of the injury to his combat service.  The Veteran is competent to report the incident of back injury during combat service and the account is presumed credible for the purpose of reopening the claim.  

The Board further notes that the Veteran's claim was previously denied because there was no thoracolumbar spine disability shown on VA examination.  Although the Veteran has not submitted evidence of a currently diagnosed thoracolumbar spine disability, by virtue of filing a petition to reopen the previously denied claim for residuals of a back injury, the Veteran has indicated that he currently suffers from problems involving the thoracolumbar spine.  The Veteran is competent to report having problems of the thoracolumbar spine and his statement is presumed credible for the purpose of reopening the claim.   

In summary, the Board notes that the evidence received since the November 1969 rating decision qualifies as new and material evidence sufficient to reopen the previously denied claim.  The newly submitted evidence provides an account of another back injury during combat service and indicates current back symptomatology.  This evidence was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim.  Accordingly, as the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim of service connection for thoracolumbar strain is granted to this extent.  However, as explained below, additional evidentiary development is needed before proceeding to evaluate the Veteran's reopened claim on the merits.   

Right Ear Hearing Loss

In the November 1969 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss, on the basis that right ear hearing loss was not shown by the evidence of record.  The RO considered the Veteran's allegation of acoustic nerve trauma of the right ear at separation from active service, but noted that the Veteran was given a "1" profile and no hearing loss was shown at service separation.  The pertinent evidence of record at the time of the November 1969 rating decision included the Veteran's service treatment records, the DD Form 214, the July 1969 VA Form 21-526e, and the October 1969 VA medical examination report.   

The Board has reviewed the evidence received since the November 1969 rating decision and finds that it qualifies as new and material evidence to warrant reopening the Veteran's previously denied claim for right ear hearing loss.  In particular, the September 2011 VA audiological examination report shows, in pertinent part, that the Veteran demonstrated a pure tone threshold of 60 decibels at 4000 Hertz.  This evidence shows that the Veteran currently has a right ear hearing impairment as defined by VA regulation and, therefore, relates to a previously unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.385 (2012).  Accordingly, as the Board has determined that new and material evidence has been received, the Veteran's request to reopen the previously denied claim of service connection for right ear hearing loss is granted to this extent.  However, as explained below, additional evidentiary development is needed before proceeding to evaluate the Veteran's reopened claim on the merits.   

In arriving at the above conclusions with regard to both claims, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the November 1969 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  While additional service records were received since the November 1969 rating decision, those records are either duplicative of evidence already considered or otherwise not pertinent to the claim.  When he filed his claim in November 2007, the Veteran submitted copies of the service treatment records and service personnel records showing that he was awarded the Army Commendation Medal for heroism in the Republic of Vietnam on January 1, 1968, the Bronze Star Medal for his service, and a Purple Heart Medal for wounds received on January 2, 1968.  The service treatment records that were previously of record documented the treatment for a shrapnel wound of the face in January 1968.  The Veteran has asserted that the award of the Purple Heart Medal has not been documented in his service records.  The evidence previously of record included the DD Form 214 which noted the award of the Army Commendation Medal and the Bronze Star Medal and the evidence regarding the award of the Purple Heart Medal is essentially duplicative as it pertains to the wounds sustained in January 1968 which was already documented in the service treatment records.  The service treatment record submitted are duplicate copies of service treatment records already of record.  The records submitted do not contain additional or new evidence with regard to the claimed back or hearing loss claims.   


ORDER

As new and material evidence has been received, the claim of service connection for thoracolumbar strain is reopened.

As new and material evidence has been received, the claim of service connection for right ear hearing loss is reopened.




REMAND

For reasons explained above, the Board has found the Veteran's service connection claims for thoracolumbar strain and right ear hearing loss to be reopened by way of the submission of new and material evidence.  Upon consideration of the reopened claims, the Board notes that the service medical evidence includes complaint and treatment for back pain and a notation of acoustic nerve trauma to the right ear.  The Veteran has also provided an account of back injury during combat service, indicated that he now experiences pain involving the thoracolumbar spine, and has presented evidence of a current right ear hearing impairment as defined by 38 C.F.R. § 3.385.  In consideration of the foregoing, the Board finds that a remand for a medical examination and medical opinion is necessary with respect to the reopened service connection claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination for thoracolumbar strain.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

Based on review of the record, the examiner should state, for each current diagnosis of a thoracolumbar spine disability, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current thoracolumbar spine disability was causally or etiologically related to service.  

In rendering his or her opinion, the examiner should accept the Veteran's account of back injury during combat service as fact.  The examiner should also consider the service medical evidence showing complaint and treatment for back pain in May 1968, as well as the notation of low back strain at the May 1969 service separation examination.    

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

2.  Schedule the Veteran for a VA medical examination for right ear hearing loss.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

Based on review of the record, the examiner should state whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current right ear hearing loss was causally or etiologically related to service.  

In rendering his or her opinion, the examiner should consider the service medical evidence, to include the reference to acoustic nerve trauma of the right ear and audiometric findings on the service separation examination report.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

3.  Thereafter, the reopened issues of service connection for thoracolumbar strain and right ear hearing loss should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


